Citation Nr: 0405378	
Decision Date: 02/26/04    Archive Date: 03/05/04

DOCKET NO.  00-22 721A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to an increased rating for service-connected 
residuals of a healed, surgically treated, and plated 
fracture of the right (major) forearm, currently rated as 10 
percent disabling.

2.  Entitlement to an initial disability rating in excess of 
10 percent for a symptomatic scar of the right forearm. 


REPRESENTATION

Appellant represented by:	Keith D. Snyder, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran-Appellant


ATTORNEY FOR THE BOARD

J. D. Parker, Counsel


INTRODUCTION

The veteran (also referred to as "appellant" or 
"claimant") served on active duty from January 1974 to 
September 1975. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a  rating decision issued in June 2000 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Buffalo, New York, which denied an increased rating 
(in excess of 10 percent) for service-connected residuals of 
a healed, surgically treated, and plated fracture of the 
right (major) forearm, with a scar.  In August 2001, the 
Board REMANDED this increased rating claim to the RO for 
additional development, including VA orthopedic and 
dermatological examinations with opinions regarding 
additional limitation of function due to weakened movement, 
excess fatigability, and incoordination, as well as to insure 
compliance with the provisions of the Veterans Claims 
Assistance Act of 2000.  That development was completed, and 
the case was returned to the Board.  

The Board issued a decision in October 2002 which denied an 
increased rating (in excess of 10 percent) for service-
connected residuals of a healed, surgically treated, and 
plated fracture of the right (major) forearm, but also 
granted a separate 10 percent disability rating for a 
symptomatic scar of the right forearm.  By a June 2003 order, 
the United States Court of Appeals for Veterans Claims 
(Court) vacated the October 2002 Board decision to deny an 
increased rating for service-connected residuals of a healed, 
surgically treated, and plated fracture of the right (major) 
forearm, and vacated the October 2002 Board decision to the 
extent that it denied an initial disability rating in excess 
of 10 percent for a symptomatic scar of the right forearm.  

In December 2002, the veteran entered a claim for a total 
disability rating based on individual unemployability due to 
service-connected disabilities (TDIU).  Because the veteran's 
claims file has been at the Board and the Court, the record 
does not reflect whether the RO has adjudicated this claim 
for TDIU.  The Board may only exercise jurisdiction over an 
issue after an appellant has filed both a timely notice of 
disagreement to a rating decision denying the benefit sought, 
and a timely substantive appeal.  38 U.S.C.A. § 7105 (West 
2002); Roy v. Brown, 5 Vet. App. 554 (1993).  Accordingly, 
the issue of entitlement to a TDIU is not currently before 
the Board on appeal.  This matter is referred to the RO for 
any indicated action.

The issue of determination of initial rating for service-
connected symptomatic scar of the right forearm is addressed 
below in the REMAND section of this decision.


FINDINGS OF FACT

1.  All evidence necessary to decide the increased rating 
claim has been obtained; the RO has notified the appellant of 
the evidence needed to substantiate the increased rating 
claim addressed in this decision, obtained all relevant 
evidence designated by the appellant, and provided a VA 
medical examination in order to assist in substantiating the 
claim for VA compensation benefits.

2.  With considerations of additional limitation of right 
forearm flexion due to pain and fatigability with prolonged 
use, the veteran's service-connected residuals of a healed, 
surgically treated, and plated fracture of the right (major) 
forearm manifest limitation of right forearm flexion that 
more nearly approximates limitation of flexion to 90 degrees; 
manifests in loss of right elbow motion that approximates 
limitation to 100 degrees in flexion and 45 degrees in 
extension; and does not manifest in right forearm flexion 
limited to 70 degrees, or right forearm extension limited to 
90 degrees. 




CONCLUSION OF LAW

With the resolution of reasonable doubt in the veteran's 
favor, the criteria for a rating of 20 percent, but no 
higher, have been met for the veteran's service-connected 
residuals of a healed, surgically treated, and plated 
fracture of the right (major) forearm.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.321(b), 4.1-4.14, 4.40, 4.45, 4.46, 4.71, 4.71a, Diagnostic 
Codes 5206, 5208 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified as amended at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002)), enacted 
during the pendency of this appeal, requires VA to assist a 
claimant in developing all facts pertinent to a claim for VA 
benefits, including a medical opinion and notice to the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the VA Secretary, that is necessary to 
substantiate the claim.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  VA has issued regulations to implement the 
Veterans Claims Assistance Act of 2000.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2003).  VAOPGCPREC 11-2000 (Nov. 
27, 2000) appears to hold that the VCAA is retroactively 
applicable to claims pending on the date of its enactment.  
Further, the regulations issued to implement the VCAA are 
expressly applicable to "any claim for benefits received by 
VA on or after November 9, 2000, the VCAA's enactment date, 
as well as to any claim filed before that date but not 
decided by VA as of that date."  66 Fed. Reg. 45,629 (Aug. 
29, 2001).  Precedent opinions of the chief legal officer of 
the Department, and regulations of the Department, are 
binding on the Board.  38 U.S.C.A. § 7104(c) (West 2002).  
Therefore, for purposes of the present case, the Board will 
assume that the VCAA is applicable to claims or appeals 
pending before the RO or the Board on the date of its 
enactment.  Thus, in the present case compliance is required 
with the notice and duty to assist provisions contained in 
the new law.    

In the rating decision, statement of the case, and 
supplemental statement of the case, the RO advised the 
veteran of what must be demonstrated to establish an 
increased rating for his service-connected residuals of a 
healed, surgically treated, and plated fracture of the right 
(major) forearm.  In a November 2001 letter, the RO informed 
the veteran of the evidence needed to substantiate his claim 
for increased rating.  The RO advised the veteran that VA 
would request any information or evidence the veteran wanted 
VA to obtain, and any medical evidence from his doctors about 
which he told VA, and requested the veteran to provide 
information regarding medical treatment; the RO sent VA Forms 
21-4142 (Authorization and Consent to Release Information to 
VA) for this purpose.  

The RO also advised the veteran that he could obtain any of 
the records and send them to VA.  The RO requested the 
veteran to provide specific information about dates of 
treatment, and provided a VA Form 21-4138 and a phone number 
for the veteran to use for his answer.  In the April 2002 
supplemental statement of the case, the RO provided the 
veteran the regulatory provisions of the VCAA.  Thus, the 
veteran has been advised which portion of evidence is to be 
provided by him and which portion VA will attempt to obtain 
in accordance with 38 U.S.C.A. § 5103(a).  

The Board finds that the RO has obtained, or made reasonable 
efforts to obtain, all records or other evidence that might 
be relevant to the appellant's claim, and the appellant has 
not identified any additional records or other evidence that 
has not been obtained.  VA specifically requested VA 
treatment records, and in March 2002 and August 2003 afforded 
the veteran VA examinations.  Accordingly, regarding the 
claim for increased rating for the veteran's service-
connected residuals of left forearm fracture, the Board finds 
that no further notice to the veteran or assistance in 
acquiring additional evidence is required by the new statute 
and regulations.

The Board notes that in a decision promulgated on September 
22, 2003, Paralyzed Veterans of America (PVA) v. Secretary of 
Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 2003), the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit) invalidated the 30-day response period contained in 
38 C.F.R. § 3.159(b)(1) as inconsistent with 38 U.S.C.§ 
5103(b)(1).  The Federal Circuit made a conclusion similar to 
the one reached in Disabled Am. Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339, 1348 (Fed. Cir. 2003).  The 
Federal Circuit found that the 30-day period provided in § 
3.159(b)(1) to respond to a VCCA duty to notify is misleading 
and detrimental to claimants whose claims are prematurely 
denied short of the statutory one-year period provided for 
response.  However, the recently enacted Veterans Benefits 
Act of 2003 permits VA to adjudicate a claim within a year of 
receipt of the claim.  The provision is retroactive to the 
date of the VCAA, November 9, 2000.  See Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § ___, 117 Stat. 2651, ___ 
(Dec. 16, 2003). 

In a recent decision, Pelegrini v. Principi, No. 01-944 (U.S. 
Vet. App. Jan. 13, 2004), the Court held that a VCAA notice 
must be provided to a claimant before the " initial 
unfavorable [agency of original jurisdiction (AOJ)] decision 
on a service-connection claim."  The Court also held that 
the duty to notify provisions required VA to request or tell 
the claimant to provide any evidence in the claimant's 
possession that pertains to the claim, or something to the 
effect that the claimant should "give us everything you've 
got pertaining to your claim(s)."  

In this case, the original RO decision that is the subject of 
this appeal was entered in June 2000, before the enactment of 
VCAA.  Obviously, VA could not of informed the veteran of law 
that did not yet exist.  (As noted above, VCAA was enacted in 
November 2000.)  Moreover, as noted above, VCAA provisions 
were subsequently considered and complied with.  There is no 
indication that there is additional evidence to obtain; and 
there has been a complete review of all the evidence of 
record.  There is no indication that there is any prejudice 
to the appellant by the order of the events in this case.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).  

Based on the foregoing, the Board finds that, in the 
circumstances of this case, any additional development or 
notification would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the claimant); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the claimant are to be avoided); 
Wensch v. Principi, 15 Vet. App. 362, 368 (2001) (when there 
is extensive factual development in a case, reflected both in 
the record on appeal and the Board's decision, which 
indicates no reasonable possibility that any further 
assistance would aid the appellant in substantiating his  
claim, this Court has concluded that the VCAA does not 
apply).  Thus, the Board finds that the duty to assist and 
duty to notify provisions of the VCAA have been fulfilled to 
the extent possible.  No additional assistance or 
notification to the veteran is required based on the facts of 
the instant case, there has been no prejudice to the veteran 
that would warrant a remand, and her procedural rights have 
not been abridged.  Bernard, supra.

II.  Increased Rating for Residuals of Left Forearm Fracture

Disability ratings are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R., Part 4 (2003).  Separate diagnostic codes identify 
the various disabilities.  Each disability should be viewed 
in relation to its history, and the limitation of activity 
imposed by the disabling condition should be emphasized.  38 
C.F.R. § 4.1.  Medical reports are to be interpreted in light 
of the whole recorded history, and each disability must be 
considered from the point of view of the veteran working or 
seeking work.  38 C.F.R. § 4.2.  An evaluation of the level 
of disability present also includes consideration of the 
functional impairment of the veteran's ability to engage in 
ordinary activities, including employment.  38 C.F.R. § 4.10.  
Where there is a question as to which of two disability 
ratings shall be applied, the higher rating is to be assigned 
if the disability picture more nearly approximates the 
criteria required for that rating.  Otherwise, the lower 
rating is to be assigned.  38 C.F.R. 
§ 4.7.  Where, as in this case, entitlement to compensation 
has already been established and an increase in the 
disability rating is at issue, the present level of 
disability is of primary concern.  Francisco v. Brown, 7 Vet. 
App. 55 (1994); Peyton v. Derwinski, 1 Vet. App. 282 (1991); 
38 C.F.R. §§ 4.1, 4.2.  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to absence of part, or 
all, of the necessary bones, joints and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology, or may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  38 C.F.R. 
§ 4.40.

As regards the joints, the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations: 
(a) Less movement than normal (due to 
ankylosis, limitation or blocking, 
adhesions, tendon-tie-up, contracted 
scars, etc.).
(b) More movement than normal (from flail 
joint, resections, nonunion of fracture, 
relaxation of ligaments, etc.).
(c) Weakened movement (due to muscle 
injury, disease or injury of peripheral 
nerves, divided or lengthened tendons, 
etc.).
(d) Excess fatigability.
(e) Incoordination, impaired ability to 
execute skilled movements smoothly.
(f) Pain on movement, swelling, deformity 
or atrophy of disuse.  Instability of 
station, disturbance of locomotion, 
interference with sitting, standing and 
weight-bearing are related 
considerations.  

38 C.F.R. § 4.45. 

Diagnostic Code 5206 provides that limitation of flexion of 
the forearm to 100 degrees warrants a 10 percent rating; 
limitation of flexion of the forearm to 90 degrees warrants a 
20 percent rating; and limitation of flexion of the forearm 
to 70 degrees warrants a 30 percent rating.  38 C.F.R. 
§ 4.71a.  

Diagnostic Code 5208 provides that limitation of flexion of 
the forearm to 100 degrees and limitation of extension of the 
forearm to 45 degrees warrants a 20 percent rating.  
38 C.F.R. § 4.71a.  

In accordance with 38 C.F.R. §§ 4.1, 4.2, and Schafrath, 1 
Vet. App. 589, the Board has reviewed the service medical 
records and all other evidence of record pertaining to the 
history of the veteran's service-connected residuals of a 
healed, surgically treated, and plated fracture of the right 
(major) forearm.  The Board has found nothing in the 
historical record that would lead to a conclusion that the 
current evidence of record is not adequate for rating 
purposes.  Moreover, the Board finds that this case presents 
no evidentiary considerations that would warrant an 
exposition of the remote clinical histories and findings 
pertaining to the disability at issue, as this is a claim for 
increased rating.  The present disability level is the 
primary concern and past medical reports do not take 
precedence over current findings.  See Francisco, 7 Vet. App. 
at 58.

The veteran contends that a rating in excess of 10 percent is 
warranted for his service-connected residuals of a healed, 
surgically treated, and plated fracture of the right (major) 
forearm.  He contends that he experiences right elbow 
discomfort and pain, and weakness of the right hand and arm, 
due to fatigability with prolonged or repetitive use. 

In this case, the record reflects that on VA orthopedic 
examination in August 1996, the veteran gave a history of a 
serious motorcycle accident during service, at which time he 
suffered a fracture of the right ulna up to the elbow 
requiring the insertion of a metal plate.  That plate was 
subsequently removed, although, according to the veteran, he 
continued to experience problems with his elbow.  He 
complained of a loss of strength in his right forearm which 
interfered with his job.  He noted that, with repetitive 
motion, he experienced pain in his elbow on pronation and 
supination of his right arm.

On physical examination in August 1996, there was an 
operative scar measuring 6 inches in length on the ulnar 
aspect of the veteran's right forearm marking the site of his 
previous fracture and the plate which was subsequently 
removed.  Further examination revealed a full range of motion 
of the veteran's right elbow for both flexion and extension, 
as well as a full range of motion on both supination and 
pronation, though at the extremes of supination and 
pronation, the veteran complained of discomfort in his right 
elbow.  There was normal sensation in the right upper 
extremity, with the exception of some hypesthesia of the scar 
itself.  Pulses in the veteran's wrist were of good quality, 
and he exhibited excellent grip in his right hand.  At the 
time of examination, range of motion of the veteran's right 
shoulder was described as full.  Radiographic studies of the 
veteran's right elbow showed post-traumatic and postoperative 
changes involving the right proximal ulna, which were 
unchanged when compared to a previous study.  There was no 
evidence of any acute fracture or subluxation, and the 
visualized joint spaces were well-maintained.  Radiographic 
studies of the veteran's right forearm once again noted 
evidence of post-traumatic and post-surgical changes in the 
proximal ulna.  The external fixator pin tracks were still 
evident, though no acute fractures or subluxations were in 
evidence.

During the course of a personal hearing at the RO in February 
1997, the veteran offered testimony regarding the current 
severity of his service-connected right upper extremity 
disability.  He also testified that when he used a 
sledgehammer to pound stakes his right arm swelled and locked 
up; at night following a day of repetitive labor using 
ratchets he experienced sharp pains in his arm; he worked on 
a school bus, but only worked 15 to 20 hours per week because 
of unavailability of work; and in a previous job he had sued 
to work every day.  

On VA orthopedic examination in June 1997, the veteran gave a 
history of past fractures of his right ulna, wrist, and 
metacarpals.  According to the veteran, he continued to 
experience ongoing pain in the area of his injury.  In March 
1992, this required the surgical removal of the plate which 
had previously been inserted.  The veteran reported that 
since that time he has experienced pain in his right forearm.  
According to the veteran, this pain was similar to a 
toothache, and located along the mediolateral epicondyle, as 
well as in the area of the proximal forearm.  This pain was 
reportedly increased with activity involving twisting of the 
arm, or repetitive motion.  The veteran stated that he could 
perform basic activities such as dressing and grooming, but 
not other activities, and that he experienced exacerbations 
with increased physical activity, though the exact frequency 
of these exacerbations was hard to quantify.  According to 
the veteran, during an exacerbation, his pain was 10/10.

On physical examination in June 1997, the veteran's right 
forearm showed several scars, the longest of which was 19 
centimeters, along the posterior and lateral portion.  There 
was pain to palpation along the medial and lateral 
epicondyle.  Motor examination was described as full 
throughout, and range of motion was full.  Sensory 
examination showed some decreased sensation in the ring and 
little finger of the veteran's right hand.  The Tinel sign 
was negative at the wrist and elbow, and Phalen's sign was 
negative.  Noted at the time of examination was that, with 
exacerbation of the veteran's pain, he experienced an 
additional loss of function; however, the degree of this loss 
of function was impossible to quantify in terms of the exact 
change in range of motion without the ability to examine the 
veteran at the time.

On VA orthopedic examination in November 1999, the veteran 
complained of ongoing pain in his right arm.  According to 
the veteran, this pain was located along the medial and 
lateral epicondyle, as well as in the proximal forearm.  The 
veteran stated that his pain increased with activity 
involving any type of twisting or repetitive motion.  While 
he could still perform basic activities, such as dressing and 
bathing, he was unable to perform certain other activities.

On physical examination in November 1999, there were several 
scars present on the veteran's right forearm, the longest of 
which was 19 centimeters on the posterior and lateral portion 
of the arm.  There was positive pain to palpation of the 
medial and lateral epicondyle.  Strength was 5/5 in the 
biceps and triceps, and with wrist extension and flexion of 
the right upper limb.  Tinel's and Phalen's were negative, 
and sensory examination was intact to light touch and 
pinprick peripherally.  Range of motion measurements of the 
veteran's right upper limb showed 90 degrees of flexion, with 
70 degrees of extension of the wrist, supination from 0 to 85 
degrees, and pronation from 0 to 80 degrees.  Radiographic 
studies of the right humerus revealed evidence of a healed 
fracture of the right ulna, with no evident complications.  
The clinical impression was of status post fracture to the 
right ulnar wrist and hand, with ongoing pain, and possible 
post-traumatic arthritis, but no sensory abnormalities.  In 
the opinion of the examiner, weakened motion, incoordination, 
and fatigability, while present on examination, could not be 
quantified in terms of additional loss of range of motion 
without prolonged provocative testing.  With flare-ups, it 
was likely that the veteran's range of motion would be 
further restricted, though it was impossible to accurately 
estimate the degree of additional loss of range of motion 
without examining the patient at the time.  In an addendum to 
the aforementioned VA orthopedic examination dated in 
December 1999, it was noted that the veteran's service-
connected residual disability was mild in degree.

On VA orthopedic examination in March 2002, the veteran's 
history and complaints were recounted.  The veteran's 
complaints consisted of pain in the right elbow, with a 
weakness in grip, and some weakness following prolonged 
attempted use of the arm, as well as some limitation of 
motion.

On physical examination in March 2002, there was noted a 
well-healed, posterior interosseous incisional scar.  The 
veteran was able to fully extend his elbow, and lacked only 
10 degrees of flexion.  There was weakness in pronation and 
supination, though both pronation and supination were full.  
At the time of examination, the veteran displayed some 
weakness of grip on gross manual testing.  Following 
prolonged flexion and extension of the elbow, there was some 
evidence of increased pain and limitation of motion.  The 
veteran exhibited a full range of motion of his right 
shoulder; however, following prolonged flexion and extension 
of the shoulder, and pronation and supination of his forearm, 
there was some evidence of an increase in weakness and 
fatigability.  At the time of examination, there was no 
change in the veteran's coordination.  In the opinion of the 
examiner, the veteran's pain might significantly limit his 
functional ability during flare-ups, and with repeated use 
over time.  The examiner opined that the degree of 
fatigability with prolonged use was in the area from 30 to 40 
percent.  At the time of examination, the veteran showed no 
objective displays of pain. 

On VA dermatologic examination, likewise conducted in March 
2002, the veteran complained of a scar which was tender to 
the touch in certain areas.  Reportedly, following a long day 
of work involving repetitive action, the veteran's right 
upper extremity swelled up, and he noticed more sensitivity 
of his scar.  On physical examination in March 2002, there 
was a curvilinear, 7 1/2-inch scar beginning just above the 
veteran's right elbow, and extending down along the upper 
ulnar of the right forearm.  The veteran reported some 
subjective tenderness locally on palpation of the lowest few 
centimeters of his scar.  There was, however, no evidence of 
any significant adherence, and the texture of the scar was 
smooth.  At the time of examination, there was no evidence of 
ulceration or breakdown of skin.  The upper 3 centimeters of 
the veteran's scar appeared mildly depressed when his elbow 
was held in full extension, though there was no significant 
underlying tissue loss.  Nor was there any evidence of 
inflammation, edema, or keloid formation.  The color of the 
veteran's scar when compared to normal areas of his skin was 
consistent with the remainder of his skin pigmentation.  
Noted at the time of examination was that the scar in 
question was not especially disfiguring.  In terms on 
limitation of function, there was some limitation of movement 
of the right upper extremity, in the hand, and in the wrist 
region, which appeared more related to the veteran's 
orthopedic injuries than to his scar.  The clinical 
impression was of a scar as noted, with no limitation of 
function related to that scar.

After a review of all the lay and medical evidence, whether 
or not specifically referenced in this decision, the Board 
finds that, with considerations of additional limitation of 
right forearm flexion due to pain and fatigability with 
prolonged use, the veteran's service-connected residuals of a 
healed, surgically treated, and plated fracture of the right 
(major) forearm manifest limitation of right forearm flexion 
that more nearly approximates limitation of flexion to 90 
degrees, as contemplated by a 20 percent rating under 
Diagnostic Code 5206.  38 C.F.R. § 4.71a.  While the March 
2002 VA compensation examination revealed that the veteran 
had only a 10 degree loss of right forearm flexion, the 
clinical findings also included weakness in pronation and 
supination, weakness of grip, and evidence of increased pain 
and limitation of motion following prolonged flexion and 
extension of the right elbow.  The Board has also 
specifically considered the veteran's reported histories at 
various examinations and his personal hearing testimony 
regarding discomfort and pain that increased or was 
exacerbated with twisting and repetitive motion, and loss of 
strength in the right forearm that interfered with motions 
associated with his job.  

With regard to the degree of additional limitation of motion 
the veteran experiences during flare-ups, the VA examiner in 
March 2002 specifically offered the opinion that the 
veteran's pain might significantly limit his functional 
ability during flare-ups, and with repeated use over time, 
and opined that the degree of fatigability with prolonged use 
was in the area from 30 to 40 percent.  According to Plate I 
of 38 C.F.R. § 4.71, the normal range of motion of the elbow 
is from 0 degrees in extension to 145 degrees in flexion.  A 
30 to 40 percent loss of right elbow flexion during flare-ups 
means that, due to pain and fatigability, the veteran's right 
forearm flexion would be functionally limited to about 87 to 
101 degrees in flexion during the flare-ups.  As this range 
of limitation of right forearm flexion includes limitation of 
flexion to 90 degrees, the Board finds that, with the 
resolution of reasonable doubt in the veteran's favor, the 
criteria for a 20 percent disability rating under Diagnostic 
Code 5206 have been met for the veteran's service-connected 
residuals of a healed, surgically treated, and plated 
fracture of the right (major) forearm.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 
3.159, 3.321(b), 4.1-4.14, 4.40, 4.45, 4.46, 4.71, 4.71a, 
Diagnostic Code 5206.

With regard to the consideration of a rating for the 
veteran's service-connected residuals of a healed, surgically 
treated, and plated fracture of the right (major) forearm 
under Diagnostic Code 5208 (rating based on limitation of 
extension and flexion), because the evidence demonstrates 
that a 30 to 40 percent loss of right elbow motion equates to 
about 87 to 101 degrees in flexion and about 43 to 58 degrees 
in extension, the schedular rating criteria for a 20 percent 
rating are also met under Diagnostic Code 5208.  A rating in 
excess of 20 percent under Diagnostic Code 5208 is not 
warranted, however, because 20 percent is the maximum 
schedular rating provided under Diagnostic Code 5208.  
38 C.F.R. § 4.71a.

The Board has considered other potentially applicable 
diagnostic codes to determine whether a higher disability 
rating than 20 percent is warranted, but finds that a 
disability rating in excess of 20 percent is not warranted 
for the veteran's service-connected residuals of a healed, 
surgically treated, and plated fracture of the right (major) 
forearm.  A disability rating in excess of 20 percent under 
Diagnostic Code 5206 is not warranted for the veteran's 
service-connected residuals of a healed, surgically treated, 
and plated fracture of the right (major) forearm because the 
evidence does not demonstrate that a 30 to 40 percent loss of 
right elbow flexion (or about 87 to 101 degrees in flexion) 
during flare-ups due to pain and fatigability more nearly 
approximates forearm flexion limited to 70 degrees, as 
contemplated by a 30 percent rating under Diagnostic Code 
5206.  The evidence reflects that the examiner's opinion 
regarding the degree of additional limitation during flare-
ups was based on the veteran's report of prolonged use of the 
right forearm and elbow, including after prolonged work as a 
mechanic, that the actual limitation of motion of the right 
forearm measured on examination was only 10 degrees, and that 
there were no objective displays of pain at the examination.  
For these reasons, the Board finds that, even with 
considerations of additional limitation of motion due to 
fatigability, painful motion, weakness, and stiffness, the 
evidence does not demonstrate limitation of motion or 
function which more nearly approximates right forearm flexion 
limited to 70 degrees as contemplated by a 30 percent rating 
under Diagnostic Code 5206.  38 C.F.R. §§ 4.40, 4.45; DeLuca, 
8 Vet. App. 202.  

With regard to the consideration of a rating for the 
veteran's service-connected residuals of a healed, surgically 
treated, and plated fracture of the right (major) forearm 
under Diagnostic Code 5207 (rating based on limitation of 
extension), the March 2002 VA compensation examination 
revealed that the veteran had full right forearm extension.  
With regard to the degree of additional limitation of motion 
the veteran experiences during flare-ups, the VA examiner in 
March 2002 specifically offered the opinion that veteran's 
pain might significantly limit his functional ability during 
flare-ups, and with repeated use over time, and opined that 
the degree of fatigability with prolonged use was in the area 
from 30 to 40 percent.  According to Plate I of 38 C.F.R. 
§ 4.71, the normal range of motion of the elbow is from 0 
degrees in extension to 145 degrees in flexion.  A 30 to 40 
percent loss of right elbow extension during flare-ups would 
mean that, due to pain and fatigability, the veteran's right 
forearm extension would be functionally limited to about 43 
to 58 degrees in extension during the flare-ups.  Under 
Diagnostic Code 5207, limitation of forearm extension to even 
60 degrees warrants only a 10 percent disability rating.  
38 C.F.R. § 4.71a.  For these reasons, the Board finds that, 
even with considerations of additional limitation of motion 
due to fatigability, painful motion, weakness, and stiffness, 
the evidence does not demonstrate limitation of motion or 
function which more nearly approximates right forearm 
extension limited to 90 degrees as contemplated by a 30 
percent rating under Diagnostic Code 5207.  
38 C.F.R. §§ 4.40, 4.45; DeLuca.  

With regard to the consideration of a rating for the 
veteran's service-connected residuals of a healed, surgically 
treated, and plated fracture of the right (major) forearm 
under Diagnostic Code 5211 (rating based on nonunion or 
malunion of the ulna), the Board finds that the weight of the 
evidence demonstrates that the veteran does not have 
disability analogous to nonunion in the upper half of the 
ulna, with false movement, without loss of bone substance or 
deformity, as contemplated by a 30 percent rating under 
Diagnostic Code 5211.  38 C.F.R. § 4.71a.  The evidence 
demonstrates that the veteran has post-traumatic and post-
operative changes involving the right proximal ulna, with 
external fixator pin tracks, but no evidence of any acute 
fracture or subluxation, and with well-maintained joint 
spaces.  X-rays in November 1999 revealed a healed fracture 
of the right ulna, with no evident complications, though with 
possible arthritis.  An increased rating under Diagnostic 
Code 5212 would similarly be indicated were there to be 
evidence of impairment of the ulna, with nonunion in the 
lower half.  38 C.F.R. § 4.71a.  In this case, however, there 
are no findings impairment of the ulna, with nonunion in the 
lower half, without loss of bone substance or deformity, as 
contemplated by a 30 percent rating under Diagnostic Code 
5212.  The evidence also does not demonstrate that the right 
hand is fixed in supination or pronation, or that motion of 
the veteran's right wrist is lost beyond the middle arc to 
warrant a rating in excess of 20 percent under Diagnostic 
Code 5213.   For these reasons, the Board finds that rating 
in excess of 20 percent under Diagnostic Codes 5211, 5212, 
and 5213 is also not warranted.  
38 C.F.R. §§ 4.40, 4.45, 4.71a; DeLuca.  

For these reasons, the Board finds that, with the resolution 
of reasonable doubt in the veteran's favor, the criteria for 
a rating of 20 percent, but no higher, have been met for the 
veteran's service-connected residuals of a healed, surgically 
treated, and plated fracture of the right (major) forearm.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 
3.159, 3.321(b), 4.1-4.14, 4.40, 4.45, 4.46, 4.71, 4.71a, 
Diagnostic Codes 5206, 5208.  The Board has resolved 
reasonable doubt in the veteran's favor on the issue of 
entitlement to an increased rating for service-connected 
residuals of a healed, surgically treated, and plated 
fracture of the right (major) forearm; however, as the 
preponderance of the evidence is against the veteran's claim 
for a disability rating in excess of 20 percent, the record 
does not demonstrate an approximate balance of positive and 
negative evidence as to warrant the resolution of this issue 
on that basis.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. 
§ 3.102.

In exceptional cases where schedular ratings are found to be 
inadequate, the RO may refer a claim to the Under Secretary 
for Benefits or the Director, Compensation and Pension 
Service, for consideration of "an extraschedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities."  38 C.F.R. § 3.321(b)(1).  "The governing 
norm in these exceptional cases is: A finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards."  Id.  

In this case, there has been no showing that the veteran's 
service-connected service-connected residuals of a healed, 
surgically treated, and plated fracture of the right (major) 
forearm have independently caused marked interference with 
employment, necessitated frequent periods of hospitalization, 
or otherwise rendered impracticable the regular schedular 
standards for rating such disability.  The Board has 
considered the veteran's general complaints of worsened 
symptoms associated with prolonged or repetitive activity, as 
well as his reports of not being able to return to work as a 
mechanic because of difficulty using tools and problems with 
weakness and fatigability.  The veteran also reported, 
however, that he subsequently worked as a parts specialist, 
which included lifting boxes and stocking of heavy parts.  He 
reported that he left work in 2001, but the December 2002 
application form also indicates what appears to be the name 
of an employer for that period of time.  The Board notes the 
veteran's contentions that lifting auto parts caused pain and 
discomfort; however, he indicated that the reason for leaving 
the auto parts job involved both the right foot disability, 
including the inability to stand as required by that 
employment, and the right forearm disability.  

While the March 2002 VA examiner included in his opinion that 
"pain could significantly limit functional ability," the 
nature of the veteran's flare-ups was indicated to be with 
"prolonged" or "repeated" use over time doing heavy manual 
labor as a mechanic that involved significant twisting and 
repetitive motions.  The histories presented in the recent VA 
examination reports reflect the veteran's general complaints 
of pain in the right elbow, or loss of strength in the right 
forearm, which were symptomatic primarily with repetitive or 
twisting motion.  With regard to the severity of the 
exacerbations characterized by the VA examiner as "flare-
ups," the record also reflects that the veteran did not 
indicate how frequently the flare-ups occurred, but had a 
hard time quantifying such reports of flare-ups.  With regard 
to the disabling nature of the veteran's general report of 
increased disability with repetitive or prolonged motion, the 
record does not reflect that the veteran lost time from work 
due to his service-connected right forearm disability.  On 
this question, the Board finds it highly probative that the 
veteran reported on a December 2002 claim form that he either 
had lost no time from work due to illness, or did not know, 
or had forgotten if time had been lost from work due to 
illness.  For these reasons, the Board finds that the 
veteran's case does not show marked interference with 
employment.  The record further does not reflect frequent 
periods of hospitalization.  

The regular schedular standards in this case specifically 
contemplate all of the veteran's disabling symptoms.  The 
schedular rating criteria provide for ratings based on 
limitation of function of the right arm and forearm, 
including limitation of flexion and extension, and 
contemplate additional limitation due to "flare-ups" caused 
by pain on movement, excess fatigability, or weakness, and 
alternatively provide for ratings based on impairment of the 
ulna, including specifically as residual to a fracture.  
Under these circumstances, in the absence of factors 
suggestive of an unusual disability picture, further 
development in keeping with the procedural actions outlined 
in 38 C.F.R. § 3.321(b)(1) is not warranted.  See Bagwell v. 
Brown, 9 Vet. App. 337, 339 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995); Moyer v. Derwinski, 2 Vet. App. 289, 
293 (1992); Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) 
(noting that the disability rating itself is recognition that 
industrial capabilities are impaired).  
ORDER

A 20 percent disability rating for service-connected 
residuals of a healed, surgically treated, and plated 
fracture of the right (major) forearm is granted, subject to 
the criteria for the payment of monetary awards.


REMAND

The Board issued a decision in October 2002 which granted a 
separate 10 percent disability rating for a symptomatic scar 
of the right forearm.  The Board notes that effective August 
30, 2002, after the veteran filed his claim and during the 
pendency of this appeal, the VA's Schedule for Rating 
Disabilities (Schedule), 38 C.F.R. Part 4, was amended with 
regard to rating disabilities of the skin.  67 Fed. Reg 
49596-9 (July 31, 2002) (codified at 38 C.F.R. § 4.118 (eff. 
Aug. 30, 2002)).  It does not appear that the veteran 
actually received notice of the revised criteria used to rate 
these disabilities.  This case is remanded to afford the 
veteran due process of RO determination of initial rating for 
the veteran's service-connected symptomatic scar of the right 
forearm. 

In order to ensure full compliance with due process 
requirements, this matter is REMANDED to the RO for the 
following:

1.  The RO should review the claims file and ensure 
that all notification and development actions 
required by 38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002) are fully complied with and satisfied.  
See also 38 C.F.R. § 3.159 (2003).  The RO should 
also notify the veteran of what evidence is 
required to substantiate his claim for a higher 
initial rating for his service-connected 
symptomatic scar of the right forearm, what 
evidence, if any, the veteran is to submit, and 
what evidence VA will obtain.  See Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  

2.  The RO should rate the veteran's service-
connected symptomatic scar of the right forearm 
under the prior and amended regulations used to 
rate disabilities of the skin.  38 C.F.R. § 4.118; 
67 Fed. Reg. 49,590- 49,599 (Jul. 31, 2002), and 67 
Fed. Reg. 58,448-58,449 (Sept. 16, 2002).  The RO 
should undertake any additional development deemed 
necessary to obtain evidence necessary to apply 
both sets of rating criteria.  A supplemental 
statement of the case should be issued that sets 
forth both old and new rating criteria and 
addresses any additional evidence obtained.  
Thereafter, the case should be returned to the 
Board for further appellate review, if in order.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                     
______________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



